WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law - OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


HARRY FERDIG,                                                                 Case No. 3:17-cv-01314-BR
       Plaintiff,
vs.                                                                                 ORDER
COMMISSIONER of Social Security,
       Defendant.

       Attorney fees in the amount of $10,800.00 are hereby awarded to Plaintiff pursuant to the
Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the Treasury
Offset Program, payment of this award shall be made via check sent to Tim Wilborn' s address: P.O.
Box 370578, Las Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has
signed, payment shall be made in Tim Wilborn's name if no debt subject to offset exists.


                                                                       ""




                                                  L vrv1l\.4"t//
                                                  f�"
                                                        ,,



                                                                  4-        ,,f



                                             United States Distric�-6ourt Judge
                                                             l\

Submitted on December 3, 2018 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff



ORDER - Page 1
